              Case 7:20-cv-00329 Document 52 Filed on 09/03/21 in TXSD Page 1 of 7


                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION

    UNITED STATES OF AMERICA,                              §
                                                           §
                                   Plaintiff,              §
                                                           §
    v.                                                     §          CASE NO. 7:20-CV-329
                                                           §
    0.382 ACRES OF LAND, MORE OR LESS,                     §
    SITUATE IN STARR COUNTY, STATE                         §
    OF TEXAS; AND JESUS ALVAREZ                            §
    ET AL.,                                                §
                                                           §
                                 Defendants.               §


                  JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FRCP 26(f)


         1.     State when and in what manner the parties conferred as required by Rule 26(f), and
                identify the counsel and/or parties who participated in the conference.

                Between August 30 and September 2, 2021, AUSA Thou conferred with all Defendants,
                except Aleida Alvarez, via phone and e-mail. AUSA Thou was unable to confer with
                Defendant Aleida Alvarez. 1

         2.     State whether each party represents that it has made the initial disclosures required
                by FRCP 26(a). If not, describe the arrangements that have been made to complete
                such disclosures.

                The United States and Defendant Jesus Alvarez Jr. have already made their initial
                disclosures.

               Other Defendants reserve their rights to send initial disclosures to Plaintiff and any other
               party who appears in this action within 14 days of the Parties’ rule 26(f) conference pursuant
               to Rule 26(a)(1)(C).

         3.     List by case number and court any cases related to this one that are pending in any
                state or federal court and describe how they are related.

                Plaintiff asserts there is none.

                Defendant Jesus Alvarez, Jr. asserts there are two pending cases in which the same legal
1
  The United States has been unable to locate Aleida Alvarez and had served her with notice of condemnation via
publication in accordance with Fed. R. Civ. P. 71.1(d)(3)(B). (Dkt. Nos. 27 & 32). To date, Aleida Alvarez has not
contacted the United States. As such, the United States was unable to confer with her.


                                                        Page 1 of 7
                                                   Case Management Plan
     Case 7:20-cv-00329 Document 52 Filed on 09/03/21 in TXSD Page 2 of 7

       issues addressed in Defendant Jesus Alvarez Jr.’s motion to dismiss and Plaintiff United
       States’ motion to strike have been briefed:

       7:20-cv-425, United States v. 4.587 Acres of Land, More or Less, Situate in Starr County,
       State of Texas, and Florentino Luera, et al.

       7:20-cv-350, United States v. 0.720 Acres of Land, More or Less, Situate in Starr County,
       State of Texas, and Joel Alvarez, et al. Defendant Jesus Alvarez Jr. is also a defendant in
       this action.

4.     Briefly describe what this case is about.

       This is a civil action brought by the United States of America under the power of eminent
       domain through a Declaration of Taking at the request of the Secretary of the Department
       of Homeland Security, through the Acquisition Program Manager, Wall Program
       Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.
       Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for
       the taking of property, and for determination and award of just compensation to the owners
       and parties in interest.

5.     Specify the allegation of federal jurisdiction.

       Plaintiff alleges the Court has subject matter jurisdiction over this action pursuant to 28
       U.S.C. §1358.

6.     Name the parties who disagree with the jurisdictional allegations and state their
       reasons.

       Defendant Jesus Alvarez Jr. disagrees with the jurisdictional allegations because the
       exclusive authority that the United States relies upon for the taking at issue does not
       authorize the taking of property for the public purposes identified by the United States.
       Specifically, Section 230 of its Consolidated Appropriations Act for Fiscal Year 2019,
       Public Law 116-6, div. A, tit. II, Section 230, 133 Stat. 13 (“2019 CAA”), restricts
       spending of 2019 CAA to “pedestrian fencing” and “levee pedestrian fencing.” Plaintiff
       exceeds this restriction as explained in pending briefing. See ECF Dkt. Nos. 22 and 33.

7.     List anticipated additional parties that should be included, when they can be added,
       and by which parties desires their inclusion.

       None.

8.     List anticipated interventions.

       None.

9.     Describe any class-action issues.

       None.


                                            Page 2 of 7
                                       Case Management Plan
  Case 7:20-cv-00329 Document 52 Filed on 09/03/21 in TXSD Page 3 of 7

10. Describe the discovery plan proposed by the parties, including:

   A. What changes should be made in the timing, form or requirement for
       disclosures under Rule 26(a)?

       None.

   B. When and to whom the plaintiff anticipates it may send interrogatories?

       Subject to continuance of the plan for use of the property as stated in Schedule B of the
       Declaration of Taking, the United States anticipates sending interrogatories to the
       defendants in this action within 30 days of the Court’s entry of the scheduling order.

   C. When and to whom the defendant anticipates it may send interrogatories?

       Defendant Jesus Alvarez Jr. anticipates sending interrogatories to Plaintiff and to any
       other Defendant who appears in this action. Defendant Jesus Alvarez Jr. anticipates
       sending interrogatories to any Defendants who appear in this action at a later date
       within 7 days of the party’s appearance.

       Other defendants reserve the right to send interrogatories to any fact witness disclosed
       by the United States or any other party that is determined by the Court to have had an
       interest in the subject property at the time of the taking.

   D. Of whom and by when the plaintiff anticipates taking oral depositions?
       Subject to continuance of the plan for use of the property as stated in Schedule B, the
       United States anticipates taking oral depositions of defendants and their witnesses prior
       to the end of the discovery period.

   E. Of whom and by when the defendant anticipates taking oral depositions?

       Defendant Jesus Alvarez Jr. anticipates taking depositions of expert and fact witnesses
       regarding the value of the property, Plaintiff’s purposes for this taking, Plaintiff’s
       proposed use of the real property that is the subject of this takings action, any other co-
       Defendant or other fact witness with knowledge relevant to title of the subject property,
       as well as others with personal knowledge of information relevant to this takings case.
       Defendant anticipates being able to take depositions by the end of the discovery period.

       Other defendants reserve the right to depose any fact witness disclosed by the United
       States or any other party that is determined by the Court to have had an interest in the
       subject property at the time of the taking.

   F. When the plaintiff (or the party with the burden of proof on an issue) will be
       able to designate experts and provide the reports required by Rule 26(a)(2)(B),
       and when the opposing party will be able to designate responsive experts and


       provide their reports?

                                          Page 3 of 7
                                     Case Management Plan
      Case 7:20-cv-00329 Document 52 Filed on 09/03/21 in TXSD Page 4 of 7


           Defendants have the burden of proof regarding the issue of just compensation in this
           action.

           Defendant Alvarez Jr. anticipates being able to designate experts on the value of the
           subject property and provide reports required by Rule 26(a)(2)(B) within 120 days of
           the Court’s ruling on title.

           Subject to continuance of the plan for use of the property as stated in Schedule B, the
           United States will designate experts and provide expert reports within 120 days of the
           Court’s entry of the scheduling order. The United States requests that the Court set an
           additional deadline for rebuttal experts.

      G. List expert depositions the plaintiff (or the party with the burden of proof on an
           issue) anticipates taking and their anticipated completion date. See Rule
           26(a)(2)(B) (expert report)?

           Defendants have the burden of proof regarding the issue of just compensation in this
           action. Defendant Alvarez Jr. anticipates deposing any expert designated by Plaintiff
           by the end of the discovery period as designated by the Court.

      H. List expert depositions the opposing party anticipates taking and their
           anticipated completion date. See Rule 26(a)(2)(B) (expert report)?
           Subject to continuance of the plan for use of the property as stated in Schedule B, the
           United States anticipates taking the deposition of any expert designated by Defendants
           by the end of the discovery period as designated by the Court.
      I.   All other matters raised in Rule 26(f)?
           None.

11.   If the parties are not agreed on a part of the discovery plan, describe the separate views
      and proposals of each party.

       The Parties agree on this discovery/case management plan.

12.   Specify the discovery beyond initial disclosures that has been undertaken to date.

      None.

13.   State the date the planned discovery can reasonably be completed.

      The United States and Defendant Jesus Alvarez, Jr. anticipate that discovery can reasonably
      be completed within 180 days of the initial pre-trial conference.

14.   Describe the possibilities for a prompt settlement or resolution of the case that were
      discussed in your Rule 26(f) meeting.

      The United States, Jesus Alvarez, Jr., through his counsel Peter McGraw, Elegio Alvarez,
      Jessica L. Alvarez, Aleida Alvarez, Maria E. Alvarez, and Maria A. Alvarez Hinojosa
      (hereinafter “Parties”) have reached a settlement in principle and are working on finalizing

                                            Page 4 of 7
                                       Case Management Plan
      Case 7:20-cv-00329 Document 52 Filed on 09/03/21 in TXSD Page 5 of 7

      a settlement agreement, subject to approval by U.S. Customs and Border Protection, U.S.
      Department of Homeland Security, and U.S. Department of Justice.

15.   Describe what each party has done or agreed to do to bring about a prompt resolution.

      The Parties have reached a settlement in principle and are working on finalizing a settlement
      agreement, subject to approval by U.S. Customs and Border Protection, U.S. Department
      of Homeland Security, and U.S. Department of Justice.

16.   From the attorneys’ discussion with the client, state the alternative dispute resolution
      techniques that are reasonably suitable, and state when such a technique may be
      effectively used in this case.

      The United States and Defendant Jesus Alvarez, Jr. would agree to any reasonable formal
      or informal dispute resolution alternatives.

17.   Magistrate judges may now hear jury and non−jury trials. Indicate the parties’ joint
      position on a trial before a magistrate judge.

      The United States does not agree to a trial before a magistrate judge.

      Defendant Jesus Alvarez Jr. agrees to this case being tried by a magistrate judge.

18.   State whether a jury demand has been made and if it was made on time.

      The United States makes no demand for a jury trial.

      Defendant Jesus Alvarez Jr. made a timely demand for jury trial.

19.   Specify the number of hours it will take to present the evidence in this case.

      The United States and Defendant Jesus Alvarez, Jr. assert that evidence in this case can be
      presented in 12 to 18 hours.

20.   List pending motions that could be ruled on at the initial pretrial and scheduling
      conference.

      (1) Defendant Jesus Alvarez, Jr.’s Rule 71.1(i)(1)(C) Motion to Dismiss Plaintiff’s
          Complaint in Condemnation and Declaration of Taking (Dkt. 22); and
      (2) Plaintiff’s Motion to Strike Improper Defenses (Dkt. 28).

21.   List other motions pending.

      None.

22.   Indicate other matters peculiar to this case, including discovery that deserve the


      special attention of the court at the conference.

                                             Page 5 of 7
                                        Case Management Plan
    Case 7:20-cv-00329 Document 52 Filed on 09/03/21 in TXSD Page 6 of 7


     The Parties have reached a settlement in principle and are working on finalizing a settlement
     agreement, subject to approval by U.S. Customs and Border Protection, U.S. Department
     of Homeland Security, and U.S. Department of Justice. The Parties have filed a joint notice
     of settlement in principle. (Dkt. No. 51).

23. Certify that all parties have filed Disclosure of Interested Parties as directed in the
    Order for Conference and Disclosure of Interested Parties, listing the date of filing
    for the original and any amendments.

    The United States filed its Disclosure of Interested Parties on October 26, 2020 (Dkt.
    No. 5).

     Defendant Jesus Alvarez Jr.’s filed a Disclosure of Interested Parties on February 4, 2021
     (Dkt. No. 31) and an Amended Disclosure of Interested Parties on March 23, 2021 (Dkt.
     No. 37).

24. List the names, bar numbers, addresses, and telephone numbers of all counsel.

     COUNSEL FOR PLAINTIFF:

      CHANMEALEA THOU
      Assistant United States Attorney
      Southern District of Texas No. 3596627
      California Bar No. 326469
      11204 McPherson Road, Suite 100A
      Laredo, Texas 78045
      Telephone: (956) 721-4977
      Facsimile: (956) 992-9425
      E-mail: Chanmealea.Thou2@usdoj.gov
      Attorney for Plaintiff

      COUNSEL FOR DEFENDANT JESUS ALVAREZ JR.:

      PETER McGRAW
      Attorney in Charge for Defendant Jesus Alvarez, Jr.
      Texas Bar No. 24081036
      S.D. Tex. No. 2148236
      1206 East Van Buren St.
      Brownsville, Texas 78520
      Phone: (956) 982-5543
      Fax: (956) 541-1410
      E-mail: pmcgraw@trla.org




                                            Page 6 of 7
                                       Case Management Plan
     Case 7:20-cv-00329 Document 52 Filed on 09/03/21 in TXSD Page 7 of 7

                                                   Respectfully submitted,

                                                   JENNIFER B. LOWERY
                                                   Acting United States Attorney
  FOR DEFENDANTS                                   Southern District of Texas

  s/ Peter McGraw w/ Permission                 By: s/ Chanmealea Thou
  PETER McGRAW                                    CHANMEALEA THOU
  Attorney in Charge for Defendant Jesus          Assistant United States Attorney
  Alvarez, Jr.                                    Southern District of Texas No. 3596627
  Texas Bar No. 24081036                          California Bar No. 326469
  S.D. Tex. No. 2148236                           11204 McPherson Road, Suite 100A
  1206 East Van Buren Street,                     Laredo, Texas 78045
  Brownsville, Texas 78520                        Telephone: (956) 721-4977
  Phone: (956) 982-5543                           Facsimile: (956) 992-9425
  Fax: (956) 541-1410                             Email: Chanmealea.Thou2@usdoj.gov
  Email: pmcgraw@trla.org

  s/ Elegio Alvarez w/ Permission
  ELEGIO ALVAREZ

  s/ Maria A. Alvarez Hinojosa
  w/ Permission
  MARIA A. ALVAREZ HINOJOSA

  s/ Maria E. Alvarez Garza
  w/ Permission
  MARIA E. ALVAREZ (GARZA)



                                 CERTIFICATE OF SERVICE

       I, Chanmealea Thou, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on September 7, 2021, a copy of the foregoing will be served on all parties who

do not receive ECF notification via U.S. regular mail in accordance with the Federal Rules of Civil

Procedure.

                                                   s/ Chanmealea Thou
                                                   CHANMEALEA THOU
                                                   Assistant United States Attorney




                                            Page 7 of 7
                                       Case Management Plan
